Citation Nr: 1307762	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  01- 00 173A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1987, October 1988 to April 1989, and January 1991 to April 1991, with additional periods of active duty for training (ACDUTRA) and time served in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2000 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 
 
In September 2002 and April 2008, the Veteran testified at hearings before two different Veterans Law Judges.  Therefore, this appeal is now being addressed by a panel, which includes the two Veterans Law Judges that conducted the Board hearings.  See 38 C.F.R. § 20.707 (2012).  In this regard, the Board acknowledges that the Court recently held that claimants are entitled to an opportunity for a hearing before every panel member who will ultimately adjudicate the appeal.  See Arneson v. Shinseki, No. 09-0953, 2011 WL 1486552, at *9-10 (Vet. App. April 20, 2011).  However, in an August 2012 statement, the Veteran waived his right to have a hearing before a third Veteran's Law Judge.  

The claim was reviewed by the Board in March 2004, March 2006, and November 2006, at which time the claim of service connection for diabetes was remanded for further development.  The claim was again reviewed by the Board in July 2008, at which time the claim was denied.  The Veteran subsequently submitted a Notice of Appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim of service connection for diabetes.  The Court issued an April 2009 Order vacating the July 2008 Board decision in part and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).  

In March 2010, December 2010, December 2011, and February 2012, the Board requested medical opinions through Veterans Heath Administration (VHA) directives to determine the etiology of the Veteran's diabetes mellitus.  The Veteran was provided a copy of these opinions with an opportunity to present further argument and/or evidence.  Thus, the claim has been returned to the Board for adjudication. 


FINDINGS OF FACT

1.  The weight of the competent evidence of record does not demonstrate that the Veteran's currently diagnosed diabetes mellitus had its onset during his periods of active service or to his periods of ACDUTRA.

2.  The Veteran's pre-existing diabetes mellitus, onset in March 1994, did not undergo an increase in severity during his subsequent periods of ACDUTRA.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active service or ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in July 2004 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  While this notice was not supplied prior to the initial February 2000 rating decision, it was followed by the September 2005 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was supplied with notice of the type of evidence necessary to establish an effective date or higher rating by letter dated December 2006, and this notice was followed by the September 2007 SSOC. See Prickett, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service medical records, VA medical records, private medical records, Air Force Reserve records, hearing testimony, and lay statements have been associated with the record.  Furthermore, the Veteran was afforded VA medical examinations in July 1999, February 2001, April 2003, and August 2004.  Additionally, in March 2010, December 2010, December 2011, and February 2012, the Board requested medical opinions through a Veterans Heath Administration directive to determine whether the Veteran's diabetes mellitus was related to his time in-service.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

However, the absence of a documented disability while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

Active military, naval, or air service includes any period of active duty training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2012); 38 C.F.R. §  3.6(a), (d) (2012).  Active duty training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2012).  Inactive duty training is defined as duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2012); 38 C.F.R. § 3.6(d) (2012).  Service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty training, or from injury incurred or aggravated while performing inactive duty training.  3 8 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002 & Supp. 2012).  However, presumptive periods do not apply to active duty training or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 (1991).

The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service here, the period of active duty for training.  See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  

A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2012).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Diabetes

The Veteran contends that, had his blood sugar level been tested in June 1997 (specifically during his period of ACDUTRA from June 6 to June 22) diabetes would have been diagnosed.  The Veteran also contends that his diabetes mellitus is related to his period of active service in the Gulf War, from January 1991 to April 1991.

The Veteran's service medical records indicate that his glucose was tested, through urinalysis, in December 1988.  The results of this test were normal.  A March 1994 examination report reveals that the Veteran had high cholesterol, and that he denied a family history of diabetes.  A July 1997 laboratory report also indicates that the Veteran had high cholesterol.  A June 28, 1997 memorandum reveals that the Veteran had an 'incomplete medical requirement,' meaning that all labs, examinations, and tests were not accomplished and reviewed in a timely manner.  This memorandum instructed the Veteran to schedule a physical examination.  An aircrew summary report indicates that the Veteran was moved to Aircrew Training due to an overall Q-3 rating during his recurring evaluation on June 29, 1997.  The Veteran was removed from flying status on October 24, 1997.  A March 2000 memorandum reveals that the Veteran was found medically disqualified for continued military duty by reason of non-insulin dependent diabetes mellitus, poorly controlled.

A December 1997 private medical record indicated that the Veteran reported abdominal cramps, diarrhea, fever, and chills.  A subsequent December 1997 private treatment record revealed that the Veteran's blood glucose level was 361.  A March 1999 private treatment record indicated that the Veteran's mother had diabetes.

The Veteran was afforded a VA examination in July 1999.  The examiner noted that the Veteran's glucose level was 322, and diagnosed the Veteran with uncontrolled type II diabetes mellitus.  The examiner did not provide an opinion as to the relationship between the Veteran's diabetes and his active service or ACDUTRA.

In a December 1999 letter, the Veteran's private physician opined that he could not rule out the possibility that the Veteran's diabetes was related to his service in Operation Desert Storm in late 1990 and early 1991. 

The Veteran underwent a second VA examination in February 2001.  The examiner noted that the Veteran's glucose was 199, and diagnosed the Veteran with insulin-dependent diabetes mellitus.  The examiner stated that it was difficult to determine the onset date of the Veteran's diabetes, without reviewing the Veteran's medical records.

At the September 2002 Travel Board Hearing before one of the undersigned Veterans Law Judges, the Veteran testified that his diabetes could have, and should have been detected earlier if his blood sugar levels had been tested every year.  The Veteran testified that his blood sugar level was so high upon his initial diagnosis, that it surely would have been high in June 1997, his period of ACDUTRA.

In April 2003, the examiner who conducted the February 2001 VA examination reviewed the Veteran's claims file and past VA examination reports.  The examiner also noted that the only record available for review from the Veteran's claims file was a May 1999 note that indicated the Veteran was told he had increased blood sugar in November 1997.  The examiner stated that no labs were found, and nothing in the Veteran's record indicated a diagnosis of diabetes mellitus.  The examiner then opined that the Veteran's diabetes was related to his military service.  

The Veteran was afforded an additional VA examination in August 2004.  The Veteran reported that he was initially diagnosed with diabetes in 1998.  The examiner noted that the Veteran's glucose level was 220, and diagnosed him with diabetes mellitus.  The examiner noted that the claims file was reviewed, as well as the April 2003 examiner's opinion, and stated that he could not give a determination about whether the Veteran's diabetes was related to service.  The examiner explained that it depended upon whether the Veteran was on active duty or in the Reserves.

The Veteran was afforded a Central Office Hearing in April 2008 before an additional Veterans Law Judge.  The Veteran testified that he was diagnosed with diabetes in November 1997.  Additionally, he reported that he served his two-week annual tour in June of 1997 and that blood work performed at that time revealed high cholesterol and high blood pressure, causing him to be taken off flight status.

The record contains numerous documents from the Air Force Reserves.  These records indicate that the Veteran was called to ACDUTRA from June 6 to June 22, 1997.  There are no records indicating any duty in November 1997, when the Veteran was told he had high blood sugar, or in December 1997, when the Veteran was diagnosed with diabetes.  The Veteran contends that he served a weekend of INACDUTRA in both November and December 2007.  As noted, only a disability arising from an injury incurred in or aggravated during a period of INACDUTRA is compensable under VA regulations.  The Veteran's diabetes mellitus is a disease and not an injury; therefore, further consideration of whether it was diagnosed during a period of INACDUTRA is not necessary.

The Veteran submitted a January 2010 independent medical evaluation.  The physician referenced the remarks section of a compensation and pension exam inquiry, where the glucose level of 367 in an in-service report was questioned.  Such glucose level was diagnostic of diabetes mellitus.  Since the Veteran's blood glucose laboratory reports were missing from his claims file, this indirect record showing a glucose level of 367 in service was significant and supportive of his conclusion that it was at least as likely as not that the Veteran's currently diagnosed diabetes mellitus had its origins in service.  Additionally, the physician noted that the Veteran reported that at times he had abnormal thirst and occasional blurred vision while on active duty.  Both excessive thirst and blurred vision were symptoms of diabetes mellitus.  Although the Veteran was not diagnosed with diabetes mellitus until December 1997, at which time he had a blood glucose level of 361, based on his in-service symptoms (excessive thirst and blurred vision) and the noted in-service glucose level of 367, it was his opinion that it was at least as likely as not that the Veteran's currently diagnosed diabetes mellitus had its origins in service.  

In March 2010, the Board requested an expert medical opinion from a VHA specialist to determine the etiology of the Veteran's diabetes mellitus.  An April 2012 medical opinion was obtained from an Endocrinologist.  The physician noted that he reviewed the claims file in its entirety.

The physician first discussed the Veteran's service treatment records.  The medical examination for service included urinalysis which was negative for glucose.  However, there were no determinations of fasting or random serum glucose levels.  Triglycerides were normal in 1985, but were increased in January 1997.  Complaints of polyuria/polydipsia, unexplained weight loss, muscle weakness, or unexplained skin infections were not documented in service examination.  The first complaint of excessive thirst was to his private physician, Dr. M.F.D., on December 4, 1997.  This prompted lab studies including serum glucose of great than 200, which in combination with excessive thirst met current diagnostic criteria for diabetes mellitus.  While his subsequent response to oral medications was sub-optimal, he did not develop ketoacidosis.  This confirmed that he had diabetes mellitus type 2 because of substantial insulin resistance, insulin had been required to get adequate control of his hyperglycemia.  His hemoglobin A1C at time of diagnosis was 19%.  This is extremely high and indicated that substantial hyperglycemia consistent with diabetes mellitus type 2 had to have been present for at least several months prior to December 1997 as the hemoglobin A1C reflected the average blood over the three to four months prior to the measurement.  

Evidence from a large number of epidemiologic studies of the natural history of diabetes mellitus type 2 indicated that this disease most often develops insidiously and progressively over a period of years.  With the more frequent screening of people with serum glucose measurements, we know that the majority of patients with diabetes mellitus type 2 have a prolonged asymptomatic period where their blood glucose is clearly elevated sufficiently to satisfy current diagnostic criteria for diabetes mellitus but do not have any obvious symptoms (even in retrospect).  

Diabetes mellitus type 2 is not just hyperglycemia.  It is associated with a host of metabolic abnormalities as insulin regulates a large number of physiologic processes.  This appellant first developed hypertriglyceridemia in January 1997.  This was most likely an early manifestation of his diabetes mellitus type 2.  

Based on current knowledge of the natural history of diabetes mellitus type 2, it was at least as likely as not that this Veteran's diabetes mellitus type two began during his period of active service in March 1994.  

Based on current knowledge of the natural history of diabetes mellitus type 2, the presence of triglyceride elevation starting in early 1997 and length of hyperglycemia as indicated by very high hemoglobin A1C level in December, it was at least as likely as not that his diabetes was present during his active training period from June 5 to June 21, 1997.  

Severe stresses such as extreme sleep deprivation can accelerate the progression of diabetes mellitus type 2 through activation of "counter-regulatory" hormones, epinephrine, cortisol, glucagon, and immune system hormones such as interferon.  However, in his review of documentation in the Veteran's claims file, he did not see any evidence suggesting that his diabetes mellitus increased in severity beyond its natural progress during his active duty for training, particularly during the period from June 5 to 21, 1997. 

The VHA Endocrinologist expressed that it was at least as likely as not that the Veteran's diabetes mellitus began during his period of active service in March 1994.  Unfortunately, there is no documentation of active service in March 1994.  The Veteran did have an examination in March 1994, but there is no evidence that he was on active duty at that time.  The record indicates active duty for training from June 26, 1994 to July 9, 1994; July 12, 1994 to July 19, 1994; September 12, 1994 to September 13, 1994; and September 14, 1994 to September 18, 1994.  Therefore, in December 2010, the Board requested an addendum medical opinion from the April 2010 Endocrinologist.

A December 2010 addendum opinion letter from an Endocrinologist was received by the Board.  The doctor expressed his opinion stating that based on current knowledge of the natural history of diabetes mellitus type 2, it was at least as likely as not that the Veteran's diabetes mellitus type 2 began during 1994, as indicated by his original opinion.  Additionally, the doctor stated that his opinion had not changed by the fact that an examination occurred in March 1994, when the Veteran was not on active duty.  Furthermore he stated that the Veteran was on active duty at other times during 1994.   

For clarification purposes, the Board noted that the dates the Veteran was on active duty and ACDUTRA were important for deciding whether service connection was warranted.  The doctor noted that the Veteran's diabetes began in March 1994, while he was not on active duty and prior to his ACDUTRA for that year.  The record shows the Veteran was on ACDUTRA from June 26, 1994 to July 9, 1994; July 12, 1994 to July 19, 1994; September 14, 1994 to September 18, 1994; March 30, 1995 to April 2, 1995;  August 28, 1995 to September 9, 1995; April 22, 1996 to May 1, 1996; September 30,1996 to October 3, 1996; June 7, 1999 to June 12, 1999; and June 14, 1999 to June 20,1999.  Therefore, an addendum opinion regarding whether the Veteran's diabetes mellitus type 2, which began in March 1994, was aggravated during his subsequent periods of ACDUTRA, was necessary in order to make a decision with respect to the issue on appeal. 

A January 2012 medical opinion was received from a different VHA medical doctor.  The physician referenced to the Veteran's initial A1C of 19 percent, which reflected the presence of diabetes for an absolute minimum of three months, but almost certainly for two years, and possibly somewhat longer.  As pertaining to this, he agreed with the exposition of the natural history of Type 2 diabetes rendered in the previous expert opinion by S.S.L. This would set the timing of onset before the dates of active duty referenced.  The issue of aggravation by further tours of duty was not addressed by any data provided, and therefore he was unable to form an opinion.  However, his glucose control improved, due to active treatment, during that time, suggesting lack of aggravation.  

Additionally, a January 2012 addendum medical opinion was obtained from the original VHA Endocrinologist who had submitted the previous April 2010 and December 2010 expert medical opinions.  The examiner stated that based on current knowledge of the natural history of diabetes mellitus type 2, he could not conclude (based on a standard of "at least as likely as not") that the Veteran's diabetes was aggravated (permanently worsened beyond the normal progress of the disease) during any period of active duty for training.  

The Endocrinologist again stated that severe stresses such as extreme sleep deprivation can accelerate the progression of diabetes mellitus type 2 through activation of "counter-regulatory" hormones, epinephrine, cortisol, glucagon, and immune system hormones such as interferon.  However, in his review of documentation in the Veteran's claims file  he did not see any evidence suggesting that his diabetes mellitus was increase in severity beyond its natural progress during his active duty for training.

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for diabetes mellitus.  Although he has a current diagnosis of diabetes mellitus, the existing medical evidence does not show that this condition was manifested in service or are otherwise related to service.  Additionally, the evidence does not show that the Veteran's diabetes mellitus was aggravated beyond a natural state of progression during active service or a period of ACDUTRA.  

The Board has carefully considered the Veteran's assertions that he has diabetes mellitus that is related to his active service.  However, as a layperson, he is not competent to give a medical opinion on diagnosis, causation, or aggravation of a medical condition.  See Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The Board will first address the Veteran's contention that his diabetes is related to his most recent period of active service, from January to April 1991. The Veteran's service medical records do not show any complaints of illness or injury during this period of service.  The Veteran does not contend that he suffered from any symptoms related to diabetes during this time. 

While the Veteran's private physician stated in December 1999 that he could not rule out a relationship between the Veteran's diabetes and his period of active service in 1991, the physician did not provide a medical nexus opinion.  Considered in its full context, the physician's statement lacks probative value because it is an opinion of mere possibility and not probability. See Stegman v. Derwinski, 3 Vet. App. 228, 230   (1992) (the Court found evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection).  Additionally, the private physician's statement is also of little probative value because he failed to state a rationale as to why he believed the Veteran's diabetes mellitus was related to his period of active service.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) (the Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Further, the opinion of the April 2003 VA examiner that the Veteran's diabetes was related to his "military service" also lacks probative value.  The VA examiner stated that the only records available for review were past VA examinations and a note from May 1999, indicating the Veteran had high blood sugar in November 1997.  In addition to the lack of evidence supporting the VA examiner's opinion, the opinion lacks probative value because of its vagueness.  The examiner stated that the Veteran's diabetes was related to his "military service."  There is no indication as to whether the examiner was providing a relationship between the Veteran's disability and his latest period of active service, or between the Veteran's disability and a period of ACDUTRA.  Additionally, as noted above, the examiner's opinion is of little probative value because it failed to state a rationale as to why he believed that the Veteran's diabetes was related to his period of active service.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).  See Hogan v. Peake, 544 F.3d 1295, 1298.

The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the medical evidence does not show the presence of diabetes until over 6 years after separation from active service.  This is a factor the Board has considered in deciding the claim.  There is no probative medical evidence of record demonstrating a relationship between his diabetes and his period of active service from January to April 1991.  

The Board now addresses the Veteran's contention that his diabetes mellitus was present in June 1997, during his period of ACDUTRA.  As noted, the Veteran contends that a simple blood glucose test performed in June 1997 would have led to a diagnosis of diabetes at that time.  The Veteran's medical records from his time with the Air Force Reserves do not contain any complaints of illness or injury for the month of June 1997.  Further, while the Veteran contends that his diabetes should have been discovered at that time, it appears from the record that the Veteran did not appear for a scheduled physical examination, and thus had an incomplete medical requirement.  It also appears that the examination which revealed high cholesterol and high blood pressure was performed on June 29, 1997; as noted, the Veteran's period of ACDUTRA extended from June 6 to June 22 of 1997.

As noted above, with respect to the Veteran's period of ACDUTRA from June 6 to June 22 of 1997, there was no entrance examination made contemporaneous with his period of active service beginning on June 6, 1997.  The presumption of soundness under 38 U.S.C.A. § 1111 does not apply when a claimant, Veteran or otherwise, has not been examined contemporaneous to entering a period of active service -  here, the period of ACDUTRA.  See Crowe v. Brown, 7 Vet.App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991))).  In the absence of such an examination, there is no basis from which to determine whether the claimant was in sound condition upon entry into that period of service on which the claim is based.  Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).  Thus, the Veteran is not presumed sound upon entry to this period of ACDUTRA. 

Prior to his period of ACDUTRA from June 6 to June 22 of 1997, the Veteran underwent a periodic examination in March 1994.  The April 2010 VHA Endocrinologist noted that the Veteran first developed hypertriglyceridemia in January 1997.  However, this was most likely an early manifestation of his diabetes mellitus type 2.  Based on current knowledge of the natural history of diabetes mellitus type 2, the Endocrinologist concluded that it was at least as likely as not that this Veteran's diabetes mellitus type two began in March 1994, when the Veteran was not on active duty.  Accordingly, the Board finds that the Veteran's diabetes mellitus was a pre-existing condition as to his period of ACDUTRA from June 6 to June 22 of 1997.

As the presumption of soundness does not apply, the evidence must establish that aggravation of the Veteran's diabetes mellitus occurred during service.  As stated above, 38 U.S.C.A. § 1153 contains a presumption of aggravation when it is shown that a pre-existing disorder underwent an increase in disability during service.  

The April 2010 VHA Endocrinologist noted that severe stresses such as extreme sleep deprivation can accelerate the progression of diabetes mellitus type 2 through activation of "counter-regulatory" hormones, epinephrine, cortisol, glucagon, and immune system hormones such as interferon.  However, in his review of the documentation in the Veteran's claims file, he did not see any evidence suggesting that his diabetes mellitus was increased in severity beyond its natural progress during his active duty for training, particularly during the period from June 5 to 21, 1997.  Additionally, the January 2012 VHA physician opinion noted that the Veteran's glucose control improved, due to active treatment, during that time, suggesting lack of aggravation.  In a January 2012 addendum, the VHA Endocrinologist concluded that based on current knowledge of the natural history of diabetes mellitus type 2, he could not conclude (based on a standard of "at least as likely as not") that the Veteran's diabetes was aggravated (permanently worsened beyond the normal progress of the disease) during any period of active duty for training.  

Therefore, based on the evidence of record, the Board finds that the evidence of record does not support a finding that the Veteran's diabetes mellitus increased in severity during his periods of ACDUTRA, in particular from June 6 to June 22 of 1997.

While the Veteran submitted a January 2010 independent medical evaluation, this evaluation is of little probative value.  In his opinion, the physician referenced the remarks section of a compensation and pension exam inquiry, noting a glucose level of 367 in an in-service report.  The physician concluded that although the Veteran was not diagnosed with diabetes mellitus until December 1997, at which time he had a blood glucose level of 361, based on his in-service symptoms (excessive thirst and blurred vision) and the noted in-service glucose level of 367, it was his opinion that it was at least as likely as not that the Veteran's currently diagnosed diabetes mellitus had its origins in service.  However, there were no determinations of fasting or random serum glucose levels in service, as noted by the April 2010 VHA Endocrinologist, despite the private physician's report of reading of 367.  There were several physical examinations for service that included urinalysis.  Sugar was negative throughout examinations in February 1982, May 1985, March 1988, June 1988, January 1990, March 1994, and January 1997.  Therefore, the premise for the January 2010 independent medical opinion is not supported by the evidence of record.  Additionally, the physician cited to an examination inquiry report, not an actual medical record, which is an insufficient basis to conclude such glucose reading ever existed.  After review of the record, the Board concludes that the reading of a glucose level of 367 while in-service does not exist.  

The Veteran has also submitted an article from an unknown source regarding the risk of chronic multi-symptom illness (CMI) in Veterans who served in the Gulf War. This article states that Veterans with CMI have a higher incidence of metabolic syndrome, which increases the risk of coronary heart disease, diabetes, and cirrhosis of the liver.

Service connection may be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2011. 38 U.S.C.A. § 1117 (West 2002 & Supp. 2012); 38 C.F.R. § 3.317(a)(1)(i) (2012).  In addition to certain chronic disabilities from undiagnosed illness, service connection may also be given for medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.

The Board notes that the Veteran has not been diagnosed with CMI, nor does he allege that he suffers from a chronic disability resulting from an undiagnosed illness.  Therefore, the provisions of 38 C.F.R. § 3.317 are not applicable in this case.

Lastly, the Board has also considered whether presumptive service connection for chronic disease is warranted in the instant case.  Under 38 C.F.R. § 3.309(a), diabetes mellitus is regarded as a chronic disease.  However, in order for the presumption to operate, such disease must become manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As the evidence of record fails to establish any clinical manifestations of diabetes mellitus within the applicable time period (one year following the Veteran's separation from active service in April 1991), the criteria for presumptive service connection on the basis of a chronic disease have not been satisfied.  As noted, the presumptive provisions do not apply to ACDUTRA.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). Consequently, the Board finds that service connection for diabetes mellitus is not warranted.


ORDER

Service connection for diabetes mellitus, type 2 is denied



     ___________________________                    ___________________________
                    J. A. MARKEY 			   H. N. SCHWARTZ
                Veterans Law Judge, 		             Veterans Law Judge,
            Board of Veterans' Appeals		       Board of Veterans' Appeals


___________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


